 337309 NLRB No. 43BARDAVILLE ELECTRIC1We have not considered the evidence and exhibits offered by theRespondent's exceptions because they are not part of the record.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3Although the judge did not cite Wright Line, 251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), we find that his analysis
was consistent with that decision. We find that the General Counsel
established its prima facie case that Fashbaugh's protected conductÐ
i.e., talking to a union organizer and signing a union authorization
cardÐwas a motivating factor in the Respondent's decision to termi-
nate his employment. The burden then shifted to the Respondent to
show that the same action would have taken place even in the ab-
sence of Fashbaugh's protected conduct. The judge found, and we
agree, that the Respondent failed to meet its burden because its prof-
fered explanation was pretextual. The finding of a pretext necessarily
means that the reasons advanced by the Respondent either did not
exist or were not in fact relied on, thereby leaving intact the infer-
ence of wrongful motive established by the General Counsel. Thus,
the Board is entitled to infer that here, the Respondent's true motive
for Fashbaugh's termination was unlawfulÐi.e., because of
Fashbaugh's protected activity. Shattuck Denn Mining Corp. v.NLRB, 362 F.2d 466, 470 (9th Cir. 1966).Bardaville Electric, Inc. and International Brother-hood of Electrical Workers, AFL±CIO, Local
498. Case 7±CA±32667October 26, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn June 23, 1992, Administrative Law Judge FrankH. Itkin issued the attached decision. The Respondent
filed exceptions and a supporting brief.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Bardaville Electric, Inc.,
Traverse City, Michigan, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.A. Bradley Howell, Esq., for the General Counsel.Christy Bardaville, pro se, for the Respondent.DECISIONFRANKH. ITKIN, Administrative Law Judge. An unfairlabor practice charge was filed in the above case on Decem-
ber 10, 1991, and a complaint issued on January 16, 1992.
General Counsel alleges that Respondent Employer violated
Section 8(a)(1) and (3) of the National Labor Relations Act
by discharging employee David Fashbaugh on November 11,
1991, because of his protected union activities. RespondentEmployer denies violating the Act as alleged. Respondent
claims that it ``laid off employee David Fashbaugh due to
economic circumstances.''A hearing was held on the issues raised in Traverse City,Michigan, on May 20, 1992, and, on the entire record, in-
cluding my observation of the demeanor of the witnesses, I
make the followingFINDINGSOF
FACTThe Charging Party is admittedly a labor organization andRespondent is admittedly an employer engaged in commerce
as alleged.Respondent Employer is an electrical contractor. DavidFashbaugh was hired by Respondent during the spring of
1989 and was ``laid off'' on November 11, 1991. He was
a journeyman electrician at the time. Fashbaugh recalled, by
way of background, that in the fall of 1990 he had the fol-
lowing conversation with Bruce Bardaville, owner and presi-
dent of Respondent:I [Fashbaugh] informed him [Bruce Bardaville] that myfather wanted me to quit ... and go to work for Long

Electric which is a Union contractor.... I 
wasn'treally interested in trying to organize a Union, just that
my father really wanted me to go to work for a Union
contractor.... He 
[Bruce Bardaville] said that Ishould do whatever I thought I had to do, that he really
didn't want me to leave.Fashbaugh remained an employee of Respondent.Fashbaugh's father was and is an executive board member of
the Union.Later, in the spring of 1990, Bruce Bardaville commentedto Fashbaugh, while examining a job application, thathe [Bruce Bardaville] probably won't hire [the appli-cant] because ... he thought [the applicant] had deal-

ings with the Union ... he really didn't want to hire

anybody that had anything to do with Unions.And, subsequently, also in the spring of 1990, BruceBardaville apprised Fashbaugh that a former employee, Glen
Socia,was an incompetent employee ... and [Bruce
Bardaville] thought [Socia] had dealings with the Union
... and that was one of the reasons why he laid

[Socia] off.Fashbaugh next testified that commencing about late sum-mer 1991 he spoke with Union Organizer Richard Taylor
``about organizing Bardaville Electric.'' Fashbaugh told Tay-
lor that he ``was more interested in joining the Union.'' Tay-
lor wanted Fashbaugh to ``organize Bardaville.'' Fashbaugh
signed a union authorization card for Taylor at the Union's 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See R. Exh. 1, the Employer's 1991 profit and loss worksheetsor records, which had been prepared in July 1991 and then January
1992 reflecting the respective prior 6-month periods. The Employer's
fiscal year ended on December 31, 1991. Christy Bardaville claimed
that she ``would review [the] financial figures with [their] accountant
at the end of each quarter.''2Fashbaugh explained that he had volunteered for such a layoffin the spring of 1990 to help his coworkers but no layoff was imple-
mented. Fashbaugh noted that he had not volunteered for such a lay-
off in November 1991.hall on November 8, 1991 (G.C. Exh. 2). He also discussedthe Union with three coworkers including Mike Michaels.Fashbaugh specifically recalled that on Friday, November8, while he was speaking with Taylor at the Union's hall
about signing a union authorization card and organizing
Bardaville, coworker Mike Michaels telephoned Taylor ``to
cancel an appointment'' with Taylor. Fashbaugh then ex-
plained to Taylor that hethought that Mike Michaels was possibly leading Rich-ard Taylor on because [Fashbaugh] knew from past ex-
perience that Mike Michaels was pretty much anti-
Union ....Fashbaugh, as he further testified, telephoned coworkerMichaels on Saturday, November 9. Fashbaugh then asked
Michaels ``what he thought about Unions'' and Michaels
made clear that he was ``against Unions.'' During this con-versation, Fashbaugh informed Michaels that he had signed
a union authorization card; that he had a ``job lined up at
Alpine Electric'' but ``didn't have a definite starting date'';
and that he ``he was quite undecided on whether to try to
organize Bardaville.''Fashbaugh testified that he reported for work at Respond-ent's facility on Monday, November 11. Coworker Michaels
was there in the office. Fashbaugh told Michaels that he
``wasn't going to try to organize Bardaville'' but ``was just
going to quit and go to work for Alpine when they called.''
Christy Bardaville, wife of owner Bruce Bardaville and of-
fice manager and secretary-treasurer of Respondent, then
called Fashbaugh into the office. She apprised Fashbaugh
that ``work had really slowed down and that there wasn't
enough work to keep [him] busy.'' Fashbaugh responded thatChris Moutsatson, a fellow employee that [he] wasworking with at the time ... on a church job, would

have trouble trying to keep up with the carpenters and
masons [on that job].Christy Bardaville replied that ``Bruce Bardaville was goingto put his tools on and take up the slack of [Fashbaugh] not
being there.''Fashbaugh noted that work remained to be done on the``church job'' and he was also working at other sites about
this same time where additional work remained to be done.
Fashbaugh further noted that Friday was ``pay day'' at
Bardaville Electric and he had received his check on Friday,
November 8, without incident or any warning of being ``laid
off.'' In addition, there were ``other times'' when ``work was
slow'' at Bardaville and he had not been laid off. And, he
was at the time ``third in line ... in seniority'' among some

six journeymen electricians.Fashbaugh subsequently received a copy of General Coun-sel's Exhibit 3, a letter from the Employer dated November
11, stating that ``effective'' November 11 he had been ``laid
off'' ``due to lack of work.'' Fashbaugh was instructed to re-
turn his ``gas card''; ``office keys''; ``vehicle keys''; ``ac-
cess card''; ``uniforms''; and ``Company tools.'' The letter
concluded: ``Upon the return of all of the above items the
Company shall issue your payroll check.'' Fashbaugh was
never ``called back to work.''James Weber, a friend of both Fashbaugh and BruceBardaville, recalled a conversation with Bruce Bardavilleduring early December 1991 concerning the layoff ofFashbaugh. Weber testified:I [Weber] talked to Bruce and I says, so I heard Davewas causing too many waves maybe, and he [Bruce
Bardaville] says, yes. And then I said what's going onand he says, we're just busy, keeping busy; ... if I

wanted a Union in there I would have had one in there
a long time ago ... Dave might have been listening

to his dad too much.Christy Bardaville, wife of owner Bruce Bardaville and of-fice manager and secretary-treasurer of Respondent, was the
only witness for the Employer. Christy Bardaville testified
that ``we were having a terrible cash flow problem''; ``we
had a very wonderful first half'' of fiscal 1991; ``if it wasn't
for the first half of 1991 we wouldn't have survived the last
half of 1991''; ``by looking at the numbers from the account-
ants at the end of the third quarter there were some decisions
that had to be made ... we really had to lay someone off

due to lack of cash ... [for] the first time''; ``there was a

substantial negative working capital in the last half of
1991.''1Christy Bardaville admittedly selected Fashbaugh for lay-off out of seniority. She claimed that Fashbaugh had pre-
viously volunteered to take such a layoff.2She acknowledgedthat the ``church job,'' referred to above by Fashbaugh,
``went on through the spring of 1992.'' She acknowledged
that ``it was no secret that [Fashbaugh's] father had been en-
couraging him for some time to work for a union contractor''
and ``from time to time'' her husband, Bruce, ``does express
his bad feelings towards the Union'' ``about the principles
and the way they operate.'' Finally, she acknowledged that
she was aware about September 1991 ``that someone from
the Union was contacting [their] people.''I credit the testimony of Fashbaugh and Weber as recitedabove. Their testimony is in large part undisputed and sub-
stantiated in part by admissions of Respondent. They im-
pressed me as trustworthy and reliable witnesses. Insofar as
the testimony of Christy Bardaville contradicts the above tes-
timony of Fashbaugh and Weber, I find on this record the
testimony of the latter witnesses to be more complete, reli-
able, and trustworthy. In short, as discussed below, I do not
credit the Employer's assertion to the effect that Fashbaugh
was ``laid off'' for economic reasons. Instead, I find and
conclude that Fashbaugh was summarily fired on November
11 because of his protected union activities.DiscussionSection 7 of the National Labor Relations Act guaranteesemployees ``the right to self-organization, to form, join, or
assist labor organizations, to bargain collectively through rep- 339BARDAVILLE ELECTRIC3I would also reject any argument that Fashbaugh would have, inany event, been laid off at the time for lawful economic reasons. As
noted above, the Employer has not credibly and sufficiently estab-
lished here that Fashbaugh would have been laid off on November
11 for lawful economic reasons.resentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining
or other mutual aid or protection,'' as well as ``the right to
refrain from any or all such activities.'' Section 8(a)(1) of
the Act makes it an unfair labor practice ``to interfere with,
restrain, or coerce employees in the exercise of the rights
guaranteed in Section 7.'' Section 8(a)(3) forbids ``discrimi-
nation in regard to hire or tenure of employment or any term
or condition of employment to encourage or discourage
membership in any labor organization ....'' An employer
runs afoul of the above provisions by firing an employee be-
cause he has engaged in protected Section 7 activities.The credited and essentially undisputed evidence of recordshows that Respondent Employer was opposed to the Union
representing its employees. Company President and owner
Bruce Bardaville had made clear thathe [Bruce Bardaville] probably won't hire [an appli-cant] because ... he thought [the applicant] had deal-

ings with the Union ... he really didn't want to hire

anybody that had anything to do with Unions.He similarly had made clear that he ``thought'' a former em-ployeehad dealings with the Union ... and that was one of
the reasons why he laid [the employee] off.Employee David Fashbaugh credibly testified that com-mencing about late summer 1991 he spoke with Union orga-
nizer Richard Taylor ``about organizing Bardaville Electric.''
Fashbaugh signed a union authorization card for Taylor at
the Union's hall on Friday, November 8, 1991 (G.C. Exh. 2).
He also discussed the Union with three coworkers including
Mike Michaels. Fashbaugh specifically recalled that on Sat-
urday November 9 he telephoned coworker Michaels.
Fashbaugh then asked Michaels ``what he thought about
Unions'' and Michaels made clear that he was ``against
Unions.'' During this conversation, Fashbaugh informed Mi-
chaels that he had signed a union authorization card; that he
had a ``job lined up at Alpine Electric'' but ``didn't have a
definite starting date''; and that he ``he was quite undecidedon whether to try to organize Bardaville.''Fashbaugh reported for work at Respondent's facility onMonday, November 11. Coworker Michaels was there in the
office. Christy Bardaville, wife of owner Bruce Bardaville
and office manager and secretary-treasurer of Respondent,
then apprised Fashbaugh that ``work had really slowed down
and that there wasn't enough work to keep [him] busy.''
Fashbaugh responded thatChris Moutsatson, a fellow employee that [he] wasworking with at the time ... on a church job, would

have trouble trying to keep up with the carpenters and
masons [on that job].Christy Bardaville replied that ``Bruce Bardaville was goingto put his tools on and take up the slack of [Fashbaugh] not
being there.''Fashbaugh noted that work remained to be done on the``church job'' and he was also working at other sites about
this same time where additional work remained to be done.
Fashbaugh further noted that Friday was ``pay day'' at
Bardaville Electric and he had received his check on Friday,November 8, without incident or any warning of being ``laidoff.'' In addition, there were ``other times'' when ``work was
slow'' at Bardaville and he had not been laid off. And, he
was at the time ``third in line ... in seniority'' among some

six journeymen electricians.James Weber, a friend of both Fashbaugh and BruceBardaville, credibly recalled a conversation with Bruce
Bardaville during early December 1991 concerning the layoff
of Fashbaugh. Weber testified:I [Weber] talked to Bruce and I says, so I heardDave was causing too many waves maybe, and he
[Bruce Bardaville] says, yes. And then I said what's
going on and he says, we're just busy, keeping busy;
... if I wanted a Union in there I would have had one

in there a long time ago ... Dave might have been

listening to his dad too much.Fashbaugh's father, as the Employer knew, was a Union offi-cial.On this record, I find and conclude that employeeFashbaugh was summarily fired on Monday, November 11,
because the Employer had become aware of his activities on
behalf of the Union. I reject the Employer's assertion that the
employee was suddenly laid off because of ``economic rea-
sons.'' Fashbaugh was terminated out of seniority; work re-
mained for him to do; and he had not been warned or noti-
fied of a layoff when paid on Friday, November 8. The Em-
ployer has not credibly explained why it suddenly picked out
Fashbaugh out of seniority for this layoff for alleged eco-
nomic reasons which apparently had existed for some time.
As Bruce Bardaville later explained:[I]f I wanted a Union in there I would have had onein there a long time ago; ... Dave might have been

listening to his dad too much.In sum, I find and conclude that Respondent Employerviolated Section 8(a)(1) and (3) of the Act as alleged.3CONCLUSIONSOF
LAW1. Respondent Employer is an employer engaged in com-merce as alleged.2. Charging Party Union is a labor organization as alleged.
3. Respondent Employer violated Section 8(a)(1) and (3)of the National Labor Relations Act by discharging employee
David Fashbaugh on November 11, 1991, because of his pro-
tected union activities.4. The unfair labor practices found above affect commerceas alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent Employer will be directed to cease and desist from
engaging in the conduct found unlawful or like or related
conduct and to post the attached notice. Affirmatively, Re-
spondent Employer will be directed to offer employee 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Fashbaugh immediate and full reinstatement to his formerjob or, in the event his former job no longer exists, to a sub-
stantially equivalent job without prejudice to his seniority or
other rights and privileges, and make him whole for any loss
of earnings he may have suffered by reason of his unlawful
firing by making payment to him of a sum of money equal
to that which he normally would have earned from the date
of Respondent's discrimination to the date of its offer of re-
instatement, less net earnings during such period, with back-
pay to be computed as prescribed in F.W. Woolworth Co
.,90 NLRB 289 (1950), and interest as provided in New Hori-zon's for the Retarded, 283 NLRB 1173 (1987). See gen-erally Isis Plumbing Co., 138 NLRB 716 (1962). Further,Respondent Employer will be directed to preserve and make
available to the Board or its agents on request all payroll
records and reports and all other records necessary to deter-
mine backpay under the terms of this Decision. And, Re-
spondent Employer will also be directed to remove from its
files any reference to the firing of Fashbaugh found unlawful
herein, in accordance with Sterling Sugars, 261 NLRB 472(1982).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Bardaville Electric, Inc., Traverse City,Michigan, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discriminatorily discharging employees because theysupport International Brotherhood of Electrical Workers,
Local No. 498, or any other labor organization, or because
they engage in other protected concerted activities.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed to them under Section 7 of the National Labor
Relations Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer employee David Fashbaugh immediate and fullreinstatement to his former job or, in the event his former
job no longer exists, to a substantially equivalent job without
prejudice to his seniority or other rights and privileges, and
make him whole for any loss of earnings he may have suf-
fered by reason of his unlawful firing with interest as pro-
vided in the Board's decision.(b) Expunge from its files any reference to the firing ofemployee Fashbaugh and notify him in writing that this has
been done and that evidence of this unlawful firing will not
be used as a basis for future personnel action against him.(c) Preserve and, on request, make available to the Boardor its agents for examination or copying all payroll records,social security payment records, timecards, personnel recordsand reports, as well as all other records necessary or useful
in analyzing and computing the amount of backpay and com-
pliance, as provided in this decision.(d) Post at its Traverse City, Michigan facility copies ofthe attached notice marked ``Appendix.''5Copies of the no-tice, on forms provided by the Regional Director for Region
7, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBYORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we,Bardaville Electric, Inc., have violated the National Labor
Relations Act and has ordered us to post and abide by this
notice.WEWILLNOT
discriminatorily discharge employees be-cause they support International Brotherhood of Electrical
Workers, Local No. 498, or any other labor organization, orbecause they engage in other protected concerted activities.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed to them under Section 7 of the National Labor
Relations Act.WEWILL
offer employee David Fashbaugh immediate andfull reinstatement to his former job or in the event his former
job no longer exists to a substantially equivalent job without
prejudice to his seniority or other rights and privileges, and
make him whole for any loss of earnings he may have suf-
fered by reason of his unlawful firing with interest as pro-
vided in the Board's decision.WEWILL
remove from our files any reference to the firingof employee Fashbaugh and notify him in writing that this
has been done and that evidence of this unlawful firing will
not be used as a basis for future personnel action against
him.BARDAVILLEELECTRIC, INC.